IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-41044
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

HECTOR GARZA FLORES,

                                                            Defendant-Appellant.

                     ______________________________________
                      Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. C-00-CR-20-1
                     ______________________________________
                                     May 8, 2001
Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Hector Garza Flores appeals the sentence imposed following his guilty-plea
conviction of distributing cocaine. Flores contends that the district court clearly

erred in calculating the quantity of cocaine attributable to him for sentencing

purposes.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Our review of the record and briefs on appeal persuades us that the district
court’s drug quantity calculation is not erroneous. The finding that Flores

distributed at least 400 grams of cocaine is amply supported by testimony elicited at

the sentencing hearing.1 We find no basis for rejecting the trial court’s findings or
its computation and imposition of sentence.

      AFFIRMED




      1
       United States v. Davis, 76 F.3d 82 (5th Cir. 1996).
                                              2